UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6063



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYED FAWZI ABED,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-97-24-R, CA-01-383-7)


Submitted:   June 20, 2002                  Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant.   Thomas Jack Bondurant, Jr., Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rayed Fawzi Abed seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court. United States v. Abed, Nos. CR-97-24-R; CA-01-383-

7 (W.D. Va. Oct. 22, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2